NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADIL HIRAMANEK; RODA                            No.    17-16436
HIRAMANEK,
                                                D.C. No. 3:13-cv-00228-JD
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

SUPERIOR COURT FOR COUNTY OF
SANTA CLARA; BETH MILLER,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Adil Hiramanek and Roda Hiramanek appeal pro se from the district court’s

order awarding costs to the prevailing defendants. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion, Save Our Valley v. Sound


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Transit, 335 F.3d 932, 944 n.12 (9th Cir. 2003), and we affirm.

        The district court did not abuse its discretion by awarding costs to

defendants under Fed. R. Civ. P. 54(d)(1). See Draper v. Rosario, 836 F.3d 1072,

1087 (9th Cir. 2016) (“We have interpreted Rule 54(d)(1) as creating a

presumption for awarding costs to prevailing parties; the losing party must show

why costs should not be awarded.” (citation and internal quotation marks

omitted)). Contrary to the Hiramaneks’ contentions, the district court reviewed the

requested costs, reduced the cost bill considerably, and considered the

Hiramaneks’ arguments concerning their limited financial resources before

affirming the adjusted cost award.

        We reject as unsupported by the record the Hiramaneks’ contentions that

defendants committed a fraud on the court and the district court was biased against

them.

        All pending requests and motions are denied.

        AFFIRMED.




                                           2                                   17-16436